Opinion issued February 25, 2010










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01051-CR
____________

TIMOTHY JAMES HALL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court 
Harris County, Texas
Trial Court Cause No.  1225492



 
MEMORANDUM  OPINION
               On December 28, 2009, appellant, Timothy James Hall, pro se, filed a
document with the Clerk of this Court in which he stated his desire to waive his
appeal.   Because appellant’s written request to waive his appeal did not comply with
the requirements for a motion to dismiss the appeal, we abated the appeal and
remanded the case to the trial court to hold a hearing to determine whether appellant
desired to pursue his appeal.  See Tex. R. App. P. 42.2(a). 
               The trial court conducted the hearing on January 29, 2010, and the
supplemental record of that hearing has been filed in this Court.  At the hearing,  the
trial court questioned appellant as follows:
Court:Sir, we’re having an abatement hearing on –
it’s my understanding that you  no longer
wish to move forward on your appeal in this
case; is that right sir?
 
[appellant]: Yes, sir.
 
Court: You wish to waive your right of appeal at this
time?
 
[appellant]: Yes.
 
Court: And go ahead and have the sentence that was
imposed commence; is that right sir?
 
[appellant]: Yes.
 
Court:All right, sir.  That will be placed on the        
    record and I thank you so much.

We order the appeal reinstated.  
               Given appellant’s expressed desire to forego pursuit of his appeal, we
conclude that good cause exists to suspend the operation of Texas Rule of Appellate
Procedure 42.2(a) that requires a written motion to dismiss.  See Tex. R. App. P. 2. 
We have not yet issued a decision.  Accordingly, we dismiss the appeal. 
               We deny any pending motions as moot and direct the Clerk of this Court to
issue the mandate within 15 days.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).